 

s Case 1:21-mj-0O0460-RMM Document 5 Filed 06/09/21 Page 1 of 1
_ 2442 Rey. 11/11) Arvest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

Me Case: 1:21-mj-00460
Kevin Douglas Creek ) | Assigned To : Meriweather, Robin M.
) Assign. Date : 6/4/2021
) Description: COMPLAINT W/ ARREST WARRANT
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Kevin Douglas Creek ,
who is accused of an offense or violation based on the following document filed with the court:

QO Indictment © Superseding Indictment OC} Information © Superseding Information Complaint
© Probation Violation Petition ©) Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
18 U.S.C. § 1752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct on Capitol Grounds,
40 U.S.C. § 5104(e)(2)(F) - Physical Violence on Capitol Grounds;
18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder; ™
Jol ~~ Mesa

18 U.S.C. § 111(a)(1) - Assault, Resisting or Impeding Certain Officers.

 

Date: 06/04/2021

Issuing officer's signature

City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title

 

Return

This warrant was received on (date) b, [ y /: 1ot/ , and the person was arrested on (date) 6 Vf 7 [Z2eoz [

at (city and state) IPs Crock Qeacy:'m :
Date: 6/9/re2, Va RM

Arresting officer's signature

Vi ee See Aare]

Printed name and title

 

 

 

 
